Citation Nr: 9903444	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $478.50.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.


This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of June 1998 from Committee on Waivers and 
Compromises of the Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's delay in reporting the receipt of Social 
Security benefits by his spouse resulted in an overpayment of 
VA pension benefits. 

3.  There was no fraud, misrepresentation or bad faith by the 
veteran in the creation of the overpayment at issue.

4.  The veteran and VA were both at fault in regard to the 
creation of the overpayment of pension benefits.

5.  Collection of the amount overpaid did not deprive the 
veteran of basic necessities.

6.  Recovery of the overpayment did not defeat the purpose 
for which pension benefits were awarded.

7.  Failure to make restitution would have resulted in unfair 
gain to the veteran.

8.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the pension overpayment.



CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. §§ 5107, 5302(c) (West 
1991); 38 C.F.R. §§ 1.962(b) and 1.965(b) (1998).

2.  Recovery of the overpayment in the amount of $478.50 was 
not against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

At the outset, the Board notes that the veteran does not 
contest the propriety of the creation or amount of 
overpayment designated by VA. 

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from nonservice-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income.  38 U.S.C.A. § 1521 (West 1991).  For pension 
purposes, payments of any kind from any source will be 
counted as income during the 12 month annualization period in 
which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272 (1998).  See 38 C.F.R. § 
3.271 (1998).

A veteran who is receiving pension benefits must notify VA of 
any material change or expected change in income, which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1998).

The evidence of record demonstrates that in January 1996 the 
veteran was receiving nonservice-connected pension benefits 
based upon Social Security as his only form of income.  At 
that time, the veteran completed a VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report, in which he 
declared no income for his spouse, and $437.90 in monthly 
Social Security payments for himself.  The evidence of record 
includes a July 1996 letter from the Montgomery, RO, which 
informed the veteran that he must immediately inform VA of 
any change in his family income.  The letter further stated 
that failure to promptly inform VA about income changes may 
create an overpayment which will have to be repaid.  

In November 1997, the VA received notice from the veteran 
that his wife was now receiving Social Security payments in 
the amount of $191.00 per month.  In March 1998, the veteran 
submitted a medical expense report which demonstrated $790.61 
in unreimbursed medical expenses.  In April 1998, the veteran 
received a letter from the Montgomery RO which informed him 
of the changes to his monthly nonservice-connected pension 
benefits based on both the allowed medical expenses and his 
wife's Social Security payments.

In April 1998, the veteran was informed that an overpayment 
of VA benefits in the amount of $957.00 had been created due 
to his wife's Social Security payments.  The veteran 
submitted a VA Form 20-5655, Financial Status Report, in 
April 1998.  He reported $911.00 in combined family income, 
and $965 in combined monthly expenses.  The veteran requested 
a waiver of recovery of the overpayment of VA benefits.

In June 1998, the Committee on Waivers and Compromises of the 
Montgomery, RO denied the veteran's request for a waiver.  
The Committee noted that the veteran was in receipt of VA 
pension benefits which were based on monthly Social Security 
income for him and zero income for his spouse.  In March 
1998, VA adjusted the award to count monthly Social Security 
income for the veteran's spouse effective October 1, 1997, 
and which resulted in the overpayment of $957.00.  In April 
1998, VA adjusted the pension award to increase unreimbursed 
medical expenses from $682 to $1,947, and which became 
effective in February 1998.  The Committee then noted that 
this action generated retroactive benefits which were 
withheld to satisfy the previous overpayment of pension 
benefits. 

The Committee found no evidence of fraud, misrepresentation, 
or bad faith on the part of the veteran.  The Committee did 
find fault on the part of the veteran in not reporting the 
change in his wife's income in a timely manner.  It further 
found that since an increase in the amount of allowed 
unreimbursed medical expenses were used to satisfy the debt, 
and since consequently the debt was repaid without causing 
any change in the veteran's monthly income, that denial of 
the waiver was not against the principles of equity and good 
conscience.  The veteran's claim for a waiver of recovery of 
overpayment of VA benefits was therefore denied.

The veteran subsequently perfected the current appeal as to 
this issue.  In August 1998, the Committee reconsidered the 
veteran's claim for waiver.  In that decision the Committee 
noted that the veteran notified VA within 2 months of his 
wife's change in income.  The VA did not process this 
information which was received in November 1997 until March 
1998.  The Committee therefore found both the veteran and VA 
at fault.  As the Committee found that the VA took an 
exceptionally long time to process the relevant income 
information, VA was therefore found partly responsible for 
the debt.  Accordingly, the Committee granted a partial 
waiver in the amount of $478.50.  The veteran currently seeks 
a waiver in the remaining amount of $478.50.

The first aspect which must be determined is whether the 
veteran's actions represent fraud, misrepresentation or bad 
faith.  Overpayments created by retroactive reduction of an 
award are subject to recovery if recovery is not waived. 
The provisions of 38 U.S.C.A. § 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non- 
willful or mere inadvertence." 38 C.F.R. § 1.962(b) (1998).

Initially, the Board finds no evidence of fraud, 
misrepresentation, or bad faith.  The veteran informed VA in 
November 1997 of a change in income for his wife which had 
occurred in September 1997.  Although, the evidence 
demonstrates a two month delay in notifying VA of a change in 
income, the Board notes that this does not indicate any 
fraudulent intent, misrepresentation, or bad faith on the 
part of the veteran.  

As the Board has found that the veteran's actions do not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether collection of the 
current debt would be contrary to the principles of equity 
and good conscience.  If there is no indication of fraud, 
misrepresentation or bad faith, as in this case, recovery of 
overpayments of benefits under laws administered by the 
Secretary of Veterans Affairs is prohibited if the Secretary 
determines that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.962 (1998).  Recovery of the overpayment shall be waived if 
it is determined that recovery of the indebtedness would be 
against equity and good conscience.  38 C.F.R. § 1.963(a) 
(1998).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  In such a determination, 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.965 (1998).

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (1998).  Here, the debt was 
created in part because the veteran did not report pertinent 
financial information in a timely manner.  The Board does 
find an amount of fault on the part of the veteran in the 
creation of the debt.  The veteran had previously been 
informed by VA that any expected change in income should be 
immediately reported.  The veteran reported the change in 
income two months after his spouse began receiving payments.  
Accordingly, the Board finds that the delay in reporting 
pertinent income information to VA results in a certain 
amount of fault on the part of the veteran. 

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (1998).  This element requires weighing 
the fault of the debtor against the fault of VA.  It appears 
that although the veteran submitted the change in income 
information in November 1997, VA did not process the data 
until March 1998.  The Board does note that these facts were 
previously taken into consideration in the previous grant of 
a partial waiver of recovery of the original amount of 
overpayment.  However, as VA does also appear to be at fault 
in regard to the creation of the overpayment, the Board finds 
fault on both the part of VA and the veteran.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (1998).  The 
evidence of record demonstrates that the RO processed an 
award for unreimbursed medical expenses which was used to 
satisfy the outstanding debt.  The veteran's pension benefits 
were therefore not adjusted in order to recover the amount of 
overpayment in VA benefits.  As the repayment of the debt was 
completed without affecting the veteran's pension benefits, 
it is the Board's opinion that recovery did not prevent him 
from providing himself with the basic necessities of life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4) (1998).  The pension 
benefits awarded to the veteran were derived from a needs-
based program intended to assure that beneficiaries are able 
to meet their basic needs.  The veteran continued and 
continues to receive his VA pension and SSA benefits, and 
therefore recovery of the overpayment did not defeat the 
purpose of benefits otherwise authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1998). 
In this case, the veteran received additional VA benefits to 
which he was not entitled under the law.  The Board finds, 
therefore, that receipt of additional VA benefits constituted 
unjust enrichment to the extent of those benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1998).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $478.50 was not 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991).  In denying waiver in this instance, all the foregoing 
factors have been carefully weighed.  Ultimately, the 
preponderance of the evidence is against the veteran's claim 
for waiver.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to a waiver of the recovery of the overpayment of 
$478.50 is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

